Title: Leonard Sargent to Thomas Jefferson, 1 November 1814
From: Sargent, Leonard
To: Jefferson, Thomas


          Sir  Manchester (Vermont) 1st Nov 1814
          Since the publication of your Letter of y the 21st Sept last to the Hone S. H. Smith relative to the disposal of your Library: it has become a theme of much conversation in this part of our Country of what this vast number of Books can consist; Could you Sir without much inconvenience to yourself forward to this place a Catalogue of sd Library you would not only confer a great favor on many citizens in this quarter, but it would Doubtless be of material service to the Heads of our Literary Institutions in assisting them to make proper selections for their use
          I am Sir with high Consideration your obt Svt Leonard Sargent
        